


110 HR 1751 IH: Federal Land Avalanche Protection Act

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1751
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Mr. Young of Alaska
			 (for himself and Mr. Udall of
			 Colorado) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Agriculture and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a coordinated avalanche protection program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Avalanche Protection Act
			 of 2007.
		2.DefinitionsIn this Act:
			(1)ProgramThe term program means the
			 avalanche protection program established under section 3(a).
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Avalanche protection
			 program
			(a)EstablishmentThe Secretary, acting through the Chief of
			 the Forest Service, shall establish a coordinated avalanche protection program
			 to—
				(1)identify the potential for avalanches on
			 Federal lands and inform the public, including users of those lands and other
			 potentially affected parties, about the probability of such avalanches and
			 their potential adverse effects on neighboring communities and on
			 transportation and utility corridors;
				(2)carry out ongoing
			 research regarding the causes of avalanche development, so as to improve
			 forecasting of avalanche events; and
				(3)reduce the risks of avalanches on Federal
			 lands and mitigate their effects on users of those lands, neighboring
			 communities, and transportation and utility corridors.
				(b)Coordination
				(1)In
			 generalIn developing and
			 implementing the program, the Secretary shall consult with the Secretary of the
			 Interior, and coordinate the program to ensure adequate levels of protection
			 for recreational users of public land under the jurisdiction of such
			 Secretary.
				(2)ResourcesIn carrying out this section, the
			 Secretary—
					(A)shall, to the maximum extent practicable,
			 use the resources of the National Avalanche Center of the Forest Service;
			 and
					(B)may use such other resources as the
			 Secretary has available in the development and implementation of the
			 program.
					(c)Advisory
			 Committee
				(1)In
			 generalThe Secretary shall
			 establish an advisory committee of 15 members, appointed by the Secretary, to
			 assist in the development and implementation of the program.
				(2)MembershipThe
			 membership of the advisory committee established pursuant to paragraph (1)
			 shall include representatives of—
					(A)Federal land management agencies and
			 concessionaires or permittees that are exposed to the threat of
			 avalanches;
					(B)State departments of transportation that
			 have experience in dealing with the effects of avalanches;
					(C)the Alaska
			 railroad;
					(D)the United States
			 Geological Survey;
					(E)the National Oceanic and Atmospheric
			 Administration;
					(F)the National Weather Service;
					(G)entities with interest in the program that
			 the Secretary considers appropriate for representation on the board;
					(H)authorized users of artillery, other
			 military weapons, or weapons alternatives used for avalanche control;
			 and
					(I)such other members as the Secretary
			 considers appropriate.
					(d)Central
			 depositoryThe Secretary, the
			 Secretary of Transportation, and the Secretary of the Army shall establish a
			 central depository for weapons, ammunition, and parts for avalanche control
			 purposes, including an inventory that can be made available to Federal and
			 non-Federal entities for avalanche control purposes under the program.
			(e)Grants
				(1)In
			 generalThe Secretary may
			 make grants to carry out projects and activities under the program—
					(A)to assist in the prevention, forecasting,
			 detection, and mitigation of avalanches for the safety and protection of
			 persons, property, and at-risk communities;
					(B)to maintain essential transportation,
			 utilities, and communications affected or potentially affected by
			 avalanches;
					(C)to assist avalanche artillery users to
			 ensure the availability of adequate supplies of artillery and other unique
			 explosives required for avalanche control in or affecting—
						(i)Federal land used for recreation purposes;
			 and
						(ii)adjacent communities, and essential
			 transportation corridors, that are at risk of avalanches; and
						(D)to assist public or private persons and
			 entities in public education regarding avalanches and in conducting research
			 and development activities for cost-effective and reliable alternatives to
			 minimize reliance on military weapons for avalanche control.
					(2)PriorityFor each fiscal year for which funds are
			 made available under section 4, the Secretary shall give priority to projects
			 and activities carried out in avalanche zones—
					(A)with a high frequency or severity of
			 avalanches; or
					(B)in which deaths or serious injuries to
			 individuals, or loss or damage to public facilities and communities, have
			 occurred or are likely to occur.
					(f)Surplus
			 ordinanceSection 549(c)(3)
			 of title 40, United States Code, is amended—
				(1)in subparagraph (A), by striking
			 or after the semicolon at the end;
				(2)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(C)in the case of surplus artillery ordinance
				that is suitable for avalanche control purposes, to a user of such
				ordinance.
						.
				4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $4,000,000 for each of
			 fiscal years 2008 through 2012.
		5.LimitationNothing in this Act shall be construed to
			 require use of artillery or any other avalanche-related actions affecting any
			 unit of the National Park System or any other Federal lands or to limit the
			 applicability of any Federal law or regulation with respect to any such actions
			 on such lands.
		
